ORDER

PER CURIAM.
AND NOW, this 4th day of September, 2012, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Superior Court erred in interpreting and applying the discovery rule standard set forth in Wilson v. El-Daief, 600 Pa. 161, 964 A.2d 354 (2009), where it was unknown which of multiple potential causes resulted in injury.
In addressing this issue, the parties are directed to address: (1) the proper interpretation of the requirement of knowledge of the cause of the injury; (2) the proper interpretation of the requirement of knowledge that the injury was caused by another’s conduct; (3) whether the requirement of obtaining a certificate of merit pursuant to Pa.Civ.R.P. 1042.3 should alter the interpretation of the discovery rule where multiple potential causes/multiple potential tortfeasors resulted in injury; and (4) whether the Superior Court properly resolved the factual issues of Petitioners’ notice and diligence as a matter of law, rather than permitting the issues to go to a jury.